DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of compiling a queue of tokenized data in an order the instances of tokenized data are extracted; sending, for processing as a batch, the queue of tokenized data to a decryption system configured to decrypt the instances of tokenized data; receiving, from the decryption system, a queue of decrypted sensitive values corresponding to the queue of tokenized data; and generating a de-tokenized file comprising the plurality of records, wherein each instance of tokenized data, in the plurality of records, is replaced with a respective decrypted sensitive value from the queue of decrypted sensitive values.
The prior art disclosed by Edison et al. teaches a method for tokenization of user-traceable data which is data that is not directly personal data but can be traced back to the identity or an activity of the user. A first raw value is encrypted into a first token using a symmetric key encryption mechanism based on a combination of a second raw value including personal data of a user and a second token resulting from the tokenization of the second raw value where the first token is an anonymized representation of the first raw value.
The prior art fails to teach the unique limitations shown above as recited in the claims of the instant invention
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497